 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 1 of 11 Page ID #:1393



     Cynthia Anderson Barker, SBN 75764   Barrett S. Litt, SBN 45527
 1   3435 Wilshire Blvd., Suite 2910      Lindsay Battles, SBN 262862
     Los Angeles, CA 90010                KAYE, MCLANE, BEDNARSKI & LITT
 2   t. 213 381-3246 f. 213 381-3246      975 E. Green Street
 3
     e. cablaw@hotmail.com                Pasadena, California 91106
                                          t. 626 844-7660 f. 626 844-7670
 4                                        e. blitt@kmbllaw.com
     Paul Hoffman, SBN 71244              e. lbattles@kmbllaw.com
 5   Michael D. Seplow, SBN 150183
     Aidan McGlaze, SBN 277270            Pedram Esfandiary, SBN 312569
 6   John C. Washington, SBN 315991       e. pesfandiary@baumhedlundlaw.com
     SCHONBRUN, SEPLOW, HARRIS,           Monique Alarcon, SBN 311650
 7   HOFFMAN & ZELDES LLP                 e. malarcon@baumhedlundlaw.com
     200 Pier Avenue, Suite 226           Bijan Esfandiari, SBN 223216
 8   Hermosa Beach, California 90254      e. besfandiari@baumhedlundlaw.com
     t. 310 396-0731; f. 310 399-7040     R. Brent Wisner, SBN 276023
 9   e. hoffpaul@aol.com                  e. rbwisner@baumhedlundlaw.com
     e. mseplow@sshhzlaw.com              BAUM, HEDLUND, ARISTEI &
10   e. amcglaze@sshhzlaw.com             GOLDMAN, P.C.
     e. jwashington@sshhlaw.com           10940 Wilshire Blvd., 17th Floor
11                                        Los Angeles, CA 90024
12   Attorneys for Plaintiffs             t. 310 207-3233 f. 310 820-7444
     Additional Counsel on Next Page
13
14
15                     UNITED STATES DISTRICT COURT
16            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17   BLACK LIVES MATTER LOS                Case No.: 2:20-cv-05027 CBM-AS
     ANGELES, et al.,
18                                         OPPOSITION TO DEFENDANTS’
                            PLAINTIFFS,    EX PARTE APPLICATION TO
19   v.                                    DISSOLVE, STAY OR MODIFY
                                           THE TEMPORARY
20   CITY OF LOS ANGELES, et al.,          RESTRAINING ORER
21                          DEFENDANTS. Date and Time: TBA
                                        Courtroom: 8B
22
23
24
25
26
27
28
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 2 of 11 Page ID #:1394



     Carol A. Sobel, SBN 84483         Jorge Gonzalez, SBN 100799
 1   Katherine Robinson, SBN 323470    A PROFESSIONAL CORPORATION
     Weston Rowland, SBN 327599        2485 Huntington Dr., Ste. 238
 2   LAW OFFICE OF CAROL A. SOBEL      SAN MARINO, CA 91108-2622
 3
     1158 26th Street, #552            t. 626 328-3081
     Santa Monica, CA 90403            e. jgonzalezlawoffice@gmail.com
 4   t. 310 393-3055
     e. carolsobel@aol.com
 5   e. klrobinsonlaw@gmail.com
     e. rowland.weston@gmail.com       Olu Orange, SBN 213653
 6                                     Orange Law Offices
                                       3435 Wilshire BLvd., Ste. 2910
 7   Colleen Flynn, SBN 234281         LOS ANGELES, CA. 90010-2015
     LAW OFFICE OF COLLEEN FLYNN       T. 213 736-9900
 8   3435 Wilshire Blvd., Suite 2910   f. 213 417-8800
     Los Angeles, CA 90010             e. o.orange@orangelawoffices.com
 9   t. 213 252-9444
     r. 213 252-0091
10   e. cflynn@yahoo.com
11   Matthew Strugar, SBN 232951
12
     LAW OFFICE OF MATTHEW STRUGAR
     3435 Wilshire Blvd., Suite 2910
13   Los Angeles, CA 90039
     t. 323 696-2299
14   e. matthewstrugar@gmail.co
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 3 of 11 Page ID #:1395



     I.    INTRODUCTION
 1
           Defendants’ request for reconsideration of the Court’s Temporary
 2
 3
     Restraining Order ignores the evidence before the Court, the LAPD’s own policies

 4   and the extensive reports recently published documenting widespread problems
 5   with the LAPD’s policing of last Spring’s demonstrations and the misuse of the
 6   projectile launchers covered by the Court’s Order. There is no basis to change or
 7   modify the Order before the May 3, 2021 preliminary injunction hearing.
 8         First, Plaintiffs submitted extensive documentation, including videos,
 9   evidencing the repeated misuse of these weapons by officers. Some of this
10   evidence is as recent as March 25, 2021. Defendants do not even attempt to address
11   this evidence.
12
           Second, Lt. Murphy’s declaration is in conflict with the LAPD’s own more
13
     restrictive policies. It is not this Court’s obligation to sort out the disarray within
14
     the Department over the limitations on the use of these weapons. Most of what is
15
     in this Court’s Order is covered by LAPD’s policies. The problem is that LAPD
16
     officers lack the training and discipline to abide by those policies. Requiring the
17
     LAPD to operate within its own policies is a strong basis for emergency relief, not
18
     a reason to modify the Court’s Order. To the extent this Court’s Order imposes
19
20
     limitations beyond the LAPD’s own policies, these additional temporary

21   restrictions are fully justified by the evidence of threatened injury before the Court.
22         Finally, this Court’s Order is supported by three recent reports examining
23   the LAPD response to the protests last Spring. As the Chaleff Report made clear,
24   the LAPD lacks the training and supervision to use these weapons in a crowd
25   control setting. If the LAPD remedies its internal problems and can convince the
26   Court that it can deploy these weapons in a lawful manner, there will be a time
27   when the Court’s intervention is no longer needed. That time has not come yet.
28



                                               1
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 4 of 11 Page ID #:1396



           Defendants complain that Plaintiffs should have brought their Application
 1
     sooner but they brought their Application within about two weeks of the March 25th
 2
 3
     Echo Park incident and less than a week after the release of the last two reports

 4   from the LAPD and the Police Foundation, providing support for the relief
 5   requested of this Court. 1 Thus, this Application is timely.
 6   II.   THE COURT’S ORDER IS SUPPORTED BY THE EVIDENTIARY
           RECORD AND LOS ANGELES POLICE DEPARTMENT POLICY
 7
 8         The Court’s Order granting Plaintiffs’ request for a Temporary Restraining
 9   Order pending the hearing on a Preliminary Injunction provided limited relief on
10   five points. Defendants now seek to dissolve or stay the entire Order, or modify it
11   to include only narrower versions of the second, third and fifth points. As issued,
12   the Court’s Order, for the most part, does no more than require compliance with
13   Defendants’ own policies.
14
           A. The Court’s Order Did Not Effectively Ban the 37mm Launcher
15
           To be clear, the Court did not ban the use of the 37 mm weapon. Rather, that
16
     was the result of a Directive issued by Chief Moore and announced before the
17
     Police Commission on April 20, 2021. 2 All the Court required is that the 37mm
18
     Launcher not be deployed at the upper body, or at a distance of less than five feet
19
     from the target. Dkt. 71, p. That is also what LAPD policy requires. See Pl. Ex.
20
     3, p. 73 (“Safe LA”) (“The foam baton rounds are skip fired in front of the crowd
21
22
     and are not fired directly at an individual.”)

23         While LAPD policy restricts use of the 37mm Launcher as a target-specific
24   weapon, Plaintiffs’ evidence establishes that is not how it was used. Officers were
25
26   1 This addresses the Court’s conclusion in the initial denial of a TRO that it was
27   concerned there was a lack of evidence the LAPD would engage in such abuses
     again.
28   2 See LAPD halts use of certain projectile weapons at protests - Los Angeles

     Times (latimes.com), April 21, 2021

                                               2
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 5 of 11 Page ID #:1397



     repeatedly documented deploying the 37mm weapon at extremely close range and
 1
     aimed directly at the upper body of the declarant as recently as the Echo Park
 2
 3
     protests late last month, causing large wounds close to the heart area. See Pl. Vol.

 4   III: Monterrosa Decl. and Exhibits [Dkt. 68-1]; Barbadillo Decl. and Ex. 8, 9
 5   (video) [Dkt. 58-4]; Astorga Decl. and Ex. 4 and 5. [Dkt 58-2] (All videos filed at
 6   Dkt. 59)
 7         According to the LAPD’s After-Action Report, “Safe LA,” examining the
 8   LAPD’s response to the Floyd protests last Spring, an updated Use of Force
 9   Directive was issued in September 2020. The Directive provided that:
10         Less-lethal force options, including the beanbag shotgun, shall not be used
11         for a suspect or subject who is passively resisting or merely failing to comply
12         with commands. Verbal threats of violence or mere non-compliance do not
13
           alone justify the use of less-lethal force.
14
     Safe LA After Action Report, Pl. Ex. Vol. II, Ex. 3, p. 80 and n.32. Although this
15
     language issued in a directive on the use of beanbag weapons, it is intended to be
16
     applicable to any “less-lethal force option.” Id. Each of Plaintiffs’ declarants in
17
     support of the TRO application averred that they did nothing justifying use of a
18
     less-lethal force option. See e.g., Astorga shot at close range as she argued with an
19
     officer, armed only with a cell phone. Dkt. 58-2 [Pl. Vol. III, Astorga, Ex. 4, 5.
20
21         B.     The Requirement of Trained and Certified Personnel

22         The Court directed persons be “properly trained and certified.” Defendants
23   want the Court to amend the first point in the Order to require only that personnel
24   completed department training on the weapons. Under Defendants’ proposed
25   language, would it be sufficient to count training before the Floyd Protests last
26   Spring? If so, that would just reinforce the deficiencies identified in the Reports
27   before the Court.
28



                                               3
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 6 of 11 Page ID #:1398



           The Court ordered nothing more than what all three reports on the Floyd
 1
     Protests concluded was necessary. Each report came to the same conclusion: prior
 2
 3
     training was inadequate. As the Chaleff Report found, LAPD officers were only

 4   required to be trained once on the use of 40 mm weapons and most officers received
 5   extremely limited and insufficient training on these weapons in 2018. Pl. Vol. I,
 6   Ex. 1, p. 45 (pt. 39-42). The Chaleff Report’s findings were echoed by those of the
 7   Police Foundation in its report for the Los Angeles Police Commission, “A Crisis
 8   of Trust.” The Police Foundation noted that “[s]ome LAPD personnel [lacked]
 9   contemporary training on … the use of less-lethal instruments. Vol. I, Ex. 2, p.7
10   (Finding 1.4).   As a result, the use of less-lethal weapons was found to be
11   “inconsistent.” Id. (Finding 1.3). In its own report, the LAPD recognized the need
12
     for regular training and “[a] clear understanding regarding when to deploy less-
13
     lethal and the level of approval necessary should be reiterated and clarified to avoid
14
     confusion. … Officers trained in less-lethal should attend annual weapons
15
     manipulation training.” Vol. III, Ex. 3, pp. 115-116.
16
           The consequence of insufficient training and “inconsistency” here was
17
     serious injuries to Plaintiffs and others and the ongoing threat of future when they
18
     demonstrate again. In addition to the serious head and face injuries to Plaintiffs
19
     shown in the Complaint, others have now filed lawsuits showing less-lethal
20
21   weapons deployed in violation of constitutional standards.3 See Ex. 18, 19.

22         The requirement to train and certify personnel does not impose a significant
23   burden, if any, on Defendants.       In September 2020, the Department began
24   additional training on the use of the 37mm launcher and the 40mm launchers. As
25   of 2021, the 40mm Less-Lethal Launcher is included in the yearly firearm
26
27   3
      See e.g., CJ Montano v. City of Los Angele, et al., Case 2:20-cv-07241 CBM
28   AS, Dkt. 1 Filed 08/12/20 (photo of head injury at p. 16); Deon Jones v. City of
     Los Angeles, et al.¸ Case 2:20-cv-11147-SVW-SK, Dkt.1 Filed 12/09/20 (photo
     of head injury at p. 6)

                                               4
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 7 of 11 Page ID #:1399



     qualification requirement. Id. at p.81. It is not clear what, if any, training has been
 1
     instituted on the use of the 37mm Launcher. At a minimum, the Court’s Order is
 2
 3
     consistent with the LAPD’s new requirement that an individual qualify annually on

 4   the 40mm weapon and the recommendations in its After-Action report.
 5         C. Current LAPD Policy Requires A Warning Before Use of the 40mm
 6         Defendants object to the Court’s second point, requiring a warning before
 7   any less-lethal weapons are launched at protestors and seek to limit a warning to
 8   use of the 37mm weapon since the proposed order describes firing projectiles at the
 9   ground after a warning. The 40mm weapon is only a target-specific weapon.
10         Defendants’ proposed language is contrary to LAPD policy, which requires
11   a warning before use of the 40mm Launcher. Ex. 20 (available on the LAPD’s
12
     website at tac-dir-17-40mm-launcher.pdf (lapdonline.org).
13
           An officer shall, when feasible, give a verbal warning prior to using the
14         40mm LLL to control an individual. The warning is not required when an
15
           officer is attacked and must respond to the suspect’s actions. Additionally, if
           a tactical plan requires the element of surprise to stabilize the situation, a
16         warning is not required. Examples of this would be a hostage situation or a
17         subject threatening suicide. However, officers are reminded that the
           surprise/tactical element must still be needed at the actual time the 40mm
18
           LLL is fired. The verbal warning should include a command and a warning
19         of potential consequences of the use of force. The command should be
           similar to “drop the weapon” or “stop what you are doing” followed by a
20
           warning similar to “or we may use the 40mm, and that may cause you
21         injury.” The use or non-use of the warning shall be documented.
22
     Id. These warnings are essential given the evidence of misuses of these weapons
23   before the Court.
24
           D.     The Restriction on Aiming at Upper Bodies and At a Distance of
25
                  No Less Than Five Feet Is Consistent with LAPD Policy
26
27         The LAPD Use of Force – Tactics Directive No. 17 advises that the 40mm
28   weapon “primary target area is the navel area or belt line.” Ex. 20, p. 5. If shots to
     this area are “do not appear to be effective,” then “a leg, arm or hand” may be

                                               5
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 8 of 11 Page ID #:1400



     targeted as a “viable alternative.”   The LAPD policy is that “Officers shall not
 1
     target the head, neck, spine, chest, groin or kidneys.” Id. Because LAPD bans
 2
 3
     aiming at the upper torso (chest and kidney), the request to dissolve, stay or modify

 4   the fifth element of the TRO must be denied.
 5   III.   DEFENDANTS’ ARGUMENTS TO DISSOLVE THE TRO ARE
            UNAVAILING
 6
 7          A. Plaintiff’s Request for a TRO Was Timely.
 8
         Defendants’ timeliness argument ignores Plaintiffs evidence of the LAPD’s
 9
     abuses of First Amendment rights at the Breonna Taylor protest on March 11, 2021
10
     in Hollywood and the Echo Park homelessness protests on March 25, 2021. 4 This
11
     is particularly important in light of the ongoing protests about police misconduct
12
     with each new incident around the country.
13
           B. Dissolving or Changing the             Court’s    Order     is   Otherwise
14            Unwarranted
15       Defendants’ federalism concerns are unsupported. See Dkt. 75-1 at 14. Belknap
16   v. Leary, 427 F.2d 496, 498 (2d Cir. 1970), has no bearing on this case. In Belknap,
17   the Second Circuit found that police inaction did not warrant an injunction because
18   there was not “a continuation of police failure . . .” Id. at 498. As the court held,
19   if there were a continuation, this would justify the injunction. Id. Instead, it was
20   only a “single . . . failure” which did not suggest any likelihood that protestors’
21
     constitutional rights would be violated again. Id. at 499. See Hull v. Petrillo, 439
22
     F.2d 1184, 1189 (2d Cir. 1971) (“Though the court in Belknap may well have been
23
     correct in concluding that a problem no longer existed, there is no basis in the
24
     record” here for the conclusion). The evidence before the Court demonstrates that
25
     this is a continuing problem, and not a single incident. The abuses have continued,
26
27
28
     4
      This addresses the Court’s conclusion in its initial denial of TRO, that it was
     concerned there was a lack of evidence the LAPD would engage in such abuses
     again.

                                              6
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 9 of 11 Page ID #:1401




 1   even after three investigations confirmed the systemic problems within the LAPD
 2   that resulted in these use of force abuses. Absent relief, the abuses will continue
 3   and protestors will be injured, as they continue to be.
 4         Defendants’ suggestion that they cannot be enjoined from using excessive
 5   force against protestors because of City of L.A. v. Lyons, 461 U.S. 95 (1983), is
 6   plainly wrong. Dkt. 75-1 at 15-16. Lyons held there was no real or immediate
 7   threat that any particular motorist would be stopped for a traffic offense and then
 8   illegally choked into unconsciousness without provocation. Id. at 105. Plaintiffs
 9
     and the class they represent intend to protest in the same circumstances for which
10
     Defendants have abused these weapons and caused injury to protestors.
11
           There is ample, essentially uncontested evidence that the Defendants are
12
     continuing to engage in these abuses. As demonstrated in Plaintiffs’ Motion, courts
13
     may and routinely do issue injunctions limiting uses of force against protestors in
14
     similar circumstances. First, this is not a problem with an individual officer or few
15
     officers. Defendants own report indicates that over a few days of protests they fired
16
     approximately 11,305 less lethal rounds at protestors, many of whom, like
17
18
     Plaintiffs, were non-violent. Vol. II, Ex. 3 at 74. Even more, subsequent events,

19   including recent uses of the weapons, and extended reports further confirm
20   systemic, repeated problems, and a likelihood of recurrence and an actual threat to
21   Plaintiffs and persons like them.
22         Defendants argue that limiting their uses of these weapons may prevent them
23   for using the weapons at all. Dkt. 75-1 at 17. The Court’s Order does not do this.
24   First, if officers fear a threat of serious bodily harm, as throwing certain objects
25   may cause, they may use the weapons – as the Court ordered – if they can target
26   the specific subject/suspect without striking innocent protestors. Dkt. 71 at 8. As
27   to situations short of this, where there is no threat of serious bodily harm,
28
     Defendants have shown they will injure innocent protestors of the indiscriminate


                                               7
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 10 of 11 Page ID #:1402




 1   discharge of these projectiles in the general direction of a specific suspect/subject,
 2   causing serious and potentially fatal injuries. See generally Dkt. 15-1 Haar Decl.
 3   (describing the effects of these weapons as Defendants are using them).
 4   Defendants and their officers have shown – again and again –that they cannot or
 5   will not refrain from using these weapons in ways consistent with deadly and
 6   drastically excessive force.
 7          The Court’s order appropriately limits the weapon to situations where such
 8   uses would be justified. Nothing in Defendants’ motion suggests this is
 9
     inappropriate. Courts across the country have issued similar relief, The evidence
10
     justifies these restrictions.
11
            Defendants’ central contention is that limiting the weapons’ use is
12
     inappropriate because it could have the effect of limiting their use in ways their
13
     policies do not.5 Defendants suggest that these launchers may serve a purpose
14
     where it would amount to non-lethal force, citing Elifritz v. Fender, 460 F. Supp.
15
     3d 1088, 1101 (D. Or. 2020). Even if that were so, Defendants by all indications
16
     will continue to go far beyond that purpose absent an injunction, which is why one
17
18
     limiting the weapon as the Court has is appropriate. Similarly, where there were

19   First and Fourth Amendment violations against peaceful protestors, the same
20   Elifritz court enjoined the same police department from using an even less
21   dangerous use of force, tear gas, similarly. Don't Shoot Portland v. City of
22   Portland, 465 F. Supp. 3d 1150, 1157 (D. Or. 2020) (limiting use of the tear gas to
23   situations “in which the lives or safety of the public or the police are at risk.”). In
24   each of the cases Plaintiffs cited in their application, similar arguments that
25   allegedly constitutional uses of force could be affected by an injunction would
26
27   5
       It is not apparent that the Court’s order actually differs substantially from the
28   LAPD’s policies, other than to provide more concrete and actionable guidance. It
     is not clear, for example, how one is “violent” in the sense of the LAPD’s
     policies, and yet is not a risk of harm.

                                               8
 Case 2:20-cv-05027-CBM-AS Document 76 Filed 04/21/21 Page 11 of 11 Page ID #:1403




 1   apply. There, as here, the fact that Defendants are highly likely continue to misuse
 2   these weapons in ways that could cause serious injuries warrants an injunction
 3   limiting them to such circumstances where these uses would be appropriate.
 4         To the extent the court’s temporary restraining order overlaps with much of
 5   the LAPD’s policies, which it does in many respects, this also obviously militates
 6   against modifying the order. Dkt. 75-1 at 6 (City requests Court amend the order
 7   to instead “hold the City to compliance with its written use-of-force policies.”).
 8   IV.   CONCLUSION
 9
           For all these reasons, the Court’s TRO is appropriate and fully supported by
10
     the evidence. Defendants have a full opportunity to brief these issues for the May
11
     3, 2021 hearing on the issuance of a Preliminary Injunction. There is no reason to
12
     change the TRO before then. As previously addressed the balance of hardships and
13
     other bases for a TRO favor Plaintiffs. For the same reason staying the TRO is not
14
     appropriate and would expose Plaintiffs to the injuries the TRO was designed to
15
     prevent. The Ex Parte Application must be denied.
16
17
18
                                             Respectfully submitted,

19
     DATED: April 21, 2021                  LAW OFFICE OF CAROL A. SOBEL
20
21                                          By:    /s/ Carol A. Sobel
22
                                                   CAROL A. SOBEL
                                                   Attorneys for Plaintiffs
23
24
25
26
27
28



                                              9
